DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-21, 23-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Migita et al. (US 2019/0214866 A1) in view of Tanaka et al. (US 2017/0085143 A1).
RE claim 15, Migita teaches a rotor 3 (Fig.1) comprising: a rotor core 40 in which a plurality of magnetic steel plates 41, 42 (Fig.2 and ¶ 50) widening in a radial direction with respect to a central axis of the rotor 3 are laminated in an axial direction (¶ 50); and a plurality of magnets 32 attached to the rotor core 40; wherein each of the magnetic steel plates includes a base portion 41a, 42a positioned outside the central axis in the radial direction, and a plurality of piece-shaped portions 41c, 42c which are each arranged to be spaced by a gap 41b, 42b (Fig.4) from an outer side in the radial direction of the base portion 41a, 42a and are arranged in a circumferential direction of the base portion 41a, 42a at predetermined intervals; the plurality of magnets 32 are positioned at the gaps 41b, 42b  and arranged in the circumferential direction at predetermined intervals (Fig.2); a length in the radial direction from a central portion of the magnet 32 in the circumferential direction is a central portion length in a cross-section perpendicular to the axial direction (Fig.1); a length in the radial direction from an end portion of the magnet in the circumferential direction is an end portion length (Fig.1); the central portion length and the end portion length are lengths in parallel or substantially in parallel (Fig.1).
Migita does not teach the central portion length is greater than the end portion length.
Tanaka teaches the central portion length is greater than the end portion length (Fig.12) such that the harmonic magnetic flux density component in the air gap 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Migita by having the central portion length is greater than the end portion length, as taught by Tanaka, such that the harmonic magnetic flux density component in the air gap magnetic flux density component is reduced thereby, reducing the cogging torque and torque ripples.

RE claim 16/15, as discussed above, Tanaka teaches each of the magnets 16A includes: an outer side surface facing the piece-shaped portion 13; an inner side surface facing the base portion (central portion of core 12A); and two peripheral end surfaces facing two other magnets adjacent thereto in the circumferential direction; wherein the outer side surface is a curved surface (Fig.12); the inner side surface is a flat surface (Fig.12); and the two peripheral end surfaces are flat surfaces and are in parallel or substantially in parallel (Fig.12).

RE claim 17/15, as discussed above, Tanaka teaches each of the piece-shaped portions 13 includes: an outer peripheral surface; and a piece-shaped portion inner side surface facing the magnet 16A; wherein the outer peripheral surface is a curved surface; and the piece-shaped portion inner side is a curved surface (Fig.12).

RE claim 18/15, Migita in view of Tanaka has been discussed above. Migita further teaches the piece-shaped portion (Fig.17) includes two piece-shaped portion 

RE claim 19/15, Migita in view of Tanaka has been discussed above. Migita further teaches an angle region (44e) between the piece-shaped portions 44c adjacent to each other in the circumferential direction with respect to the central axis, the base portion includes a concave portion 44e recessed inward from an outer side edge portion of the base portion in the radial direction (Fig.17).

RE claim 20/15, Migita in view of Tanaka has been discussed above. Migita further teaches a resin 34 to fix the magnet 32 and the piece-shaped portions 42c to the outer side in the radial direction of the base portion 42a (Figs.1, 30 and ¶ 48).

RE claim 21/15, Migita in view of Tanaka has been discussed above. Migita further teaches each of the plurality of magnetic steel plates includes: a first connecting portion 43m (Fig.8) that connects two of the piece-shaped portions 43c adjacent to each other in the circumferential direction (Fig.5); and a second connecting portion 43k that connects the base portion (central of core 43) to the first connecting portion 43m (Fig.8).

RE claim 23/21, Migita in view of Tanaka has been discussed above. Migita does not teach the plurality of magnetic steel plates are laminated to deviate one by one in 
Tanaka teaches the plurality of magnetic steel plates 121, 122 are laminated to deviate one by one in the circumferential direction at an angle corresponding to one of the piece-shaped portions 13 (Fig.19), doing so enabling the torque ripples to be reduced (¶ 98).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Migita by having the plurality of magnetic steel plates are laminated to deviate one by one in the circumferential direction at an angle corresponding to one of the piece-shaped portions, as taught by Tanaka, for the same reasons as discussed above.

RE claim 24/15, Migita in view of Tanaka has been discussed above. Migita further teaches at least one of the plurality of magnetic steel plates includes: a first connecting portion 43m that connects the piece-shaped portions 43c adjacent to each other in the circumferential direction (Fig.8); and a second connecting portion 43k that connects the base portion to the connection portion 43m; wherein the rotor core includes a lamination 41 of the magnetic steel plate without the first connecting portion 43m and the second connecting portion 43k and the magnetic steel plate including the first connecting portion 43m and the second connecting portion 43k (Figs.7, 8).

RE claim 25/15, Migita in view of Tanaka has been discussed above. Migita further teaches each of the magnetic steel plates includes a connecting portion 45k that 

RE claim 26/25, Migita in view of Tanaka has been discussed above. Migita further teaches a first laminate 45, in which the plurality of magnetic steel plates including the connecting portion 45k at the first end side in the circumferential direction of the piece-shaped portion 45c, and a second laminate 45 (see ¶ 145 for plural laminate 45 disposed at both upper/lower end of the rotor core), in which the plurality of magnetic steel plates including the connecting portion 45k at the second end side in the circumferential direction of the piece-shaped portion45c, are laminated (Fig.20).

RE claim 28/15, Migita in view of Tanaka has been discussed above. Migita further teaches a motor 1 (¶ 38) comprising the rotor according to claim 15.

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Migita in view of Tanaka as applied to claims 21 and 25 above, and further in view of Amrhein et al. (US 2011/0127859 A1).
RE claim 22/21, Migita in view of Tanaka has been discussed above. Migita does not teach two laminates, in which the plurality of magnetic steel plates with the first 
Amrhein teaches two laminates 5, in which the plurality of magnetic steel plates with the first connecting portion and the second connecting portion overlap each other to be laminated (Fig.4), are laminated so as to deviate in the circumferential direction at an angle corresponding to one of the piece-shaped portions 4b (see ¶ 16 and 51 for rotor sheet are offset or rotated by a predetermined angle), such that it is possible to work with a single punching tool during the course of production, since all the rotor sheets are configured identically and are merely installed rotated at a specific angle relative to one another, during the course of assembly, is particularly advantageous (¶ 16).
In addition, Tanaka also suggests that the deviation between lamination in the circumferential direction at an angle corresponding to one of the piece-shaped portions would enable the torque ripples to be reduced (¶ 98).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Migita in view of Tanaka by having two laminates, in which the plurality of magnetic steel plates with the first connecting portion and the second connecting portion overlap each other to be laminated, are laminated so as to deviate in the circumferential direction at an angle corresponding to one of the piece-shaped portions, as taught by Amrhein, for the same reasons as discussed above.


Amrhein teaches magnetic steel plate 3 including the connecting portion 4’ at the first end side in the circumferential direction of the piece- shaped portion and the magnetic steel plate 3 including the connecting portion at the second end side in the circumferential direction of the piece-shaped portion are alternately laminated (Fig.4), such that it is possible to work with a single punching tool during the course of production, since all the rotor sheets are configured identically and are merely installed rotated at a specific angle relative to one another, during the course of assembly, is particularly advantageous (¶ 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Migita in view of Tanaka by having the magnetic steel plate including the connecting portion at the first end side in the circumferential direction of the piece- shaped portion and the magnetic steel plate including the connecting portion at the second end side in the circumferential direction of the piece-shaped portion are alternately laminated, as taught by Amrhein, for the same reasons as discussed above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/THOMAS TRUONG/Primary Examiner, Art Unit 2834